ACCEPTED
                                                                               03-14-00821-CV
                                                                                      4710355
                                                                     THIRD COURT OF APPEALS
                                                                                AUSTIN, TEXAS
                                                                          3/31/2015 1:17:23 PM
                                                                             JEFFREY D. KYLE
                                                                                        CLERK
                           NO. 03-14-00821-CV

                  IN THE TRIAL COURT OF APPEALS          FILED IN
                     THIRD DISTRICT OF TEXAS      3rd COURT OF APPEALS
                                                      AUSTIN, TEXAS
                          AUSTIN, TEXAS           3/31/2015 1:17:23 PM
                                                    JEFFREY D. KYLE
__________________________________________________________________
                                                          Clerk


        DUONG NHU HA AND D&H RESTAURANT EQUIPMENT
                         Appellants

                                   vs.

                   HUNAN RANCH CORPORATION
                            Appellee


                On appeal from the 201st Judicial District
                       Of Travis County, Texas


             APPELLEE’S RESPONSE TO APPELLANT’S BRIEF
__________________________________________________________________


                                         Doran D. Peters
                                         State Bar No. 24027615
                                         service@legalstrategy.com
                                         Teresa C. Baker
                                         State Bar No. 24053131
                                         service@legalstrategy.com
                                         HAJJAR PETERS LLP
                                         3144 Bee Caves Rd.
                                         Austin, Texas 78746
                                         Telephone: (512) 637-4956
                                         Facsimile: (512) 637-4958
                                         ATTORNEYS FOR APPELLEE

                                         Dated: March 30, 2015
                     IDENTITY OF PARTIES AND COUNSEL

Appellants:                                Duong Nhu Ha and D&H Restaurant Equipment

Attorney for Appellants:                   Frank C. Brame
                                           State Bar No. 24031874
                                           VINSON & ELKINS LLP
                                           2001 Ross Ave. Suite 3700
                                           Dallas, Texas 75201
                                           Telephone: (214) 220-7818
                                           Facsimile: (214) 999-7818
                                           fbrame@velaw.com

                                           Janice L. Ta
                                           State Bar No. 24075138
                                           Michelle Arishita
                                           State Bar No. 24092048
                                           VINSON & ELKINS LLP
                                           2801 Via Fortuna, Suite 100
                                           Austin, Texas 78746
                                           Telephone: (512) 578-8402
                                           Facsimile: (512) 236-8239
                                           jta@velaw.com
                                           marishita@velaw.com


Appellee:                                  Hunan Ranch Corporation


Attorney for Appellee:                     Trial and Appellate Counsel:
                                           Doran D. Peters
                                           State Bar No. 24053131
                                           Teresa C. Baker
                                           State Bar No. 24053131
                                           HAJJAR PETERS, LLP
                                           3144 Bee Caves Road
                                           Austin, Texas 78746
                                           Telephone: (512) 637-4956
                                           Facsimile: (512) 637-4958
                                           service@legalstrategy.com


Appellee’s Response to Appellants’ Brief     ii
                                      TABLE OF CONTENTS

IDENTITY OF PARTIES AND COUNSEL .......................................................... ii

TABLE OF CONTENTS .................................................................................iii

INDEX OF AUTHORITIES ............................................................................. v

STATEMENT OF THE CASE .......................................................................... 1

ORAL ARGUMENT UNNECESSARY ............................................................... 1

ISSUES PRESENTED ..................................................................................... 1

STATEMENT OF FACTS ............................................................................... 2

SUMMARY OF THE ARGUMENT ................................................................... 5

ARGUMENT............................................................................................... 5

    Reply to Issue 1: Appellants have not satisfied the preliminary requirements for a
                      restricted appeal ................................................................. 5

    Reply to Issue 2: There is no error on the face of the record as Hunan Ranch
                      provided sufficient evidence to support the default judgment
                      and there is no requirement of a court reporter’s record ................ 6

    Reply to Issue 3: There is no error on the face of the record as Hunan Ranch
                      provided sufficient evidence, including an affidavit from Hunan
                      Ranch owner, to support its damages ....................................... 8

    Reply to Issue 4: There is no error on the face of the record as the certified
                      record, including pleadings and evidence, provided a causal
                      nexus between Hunan Ranch’s claims and its damages ................... 9

    Reply to Issue 5: Hunan Ranch proved its damages and therefore is entitled to
                      the awarded attorney’s fees .................................................. 12

PRAYER ...................................................................................................13



Appellee’s Response to Appellants’ Brief            iii
CERTIFICATE OF COMPLIANCE .................................................................. 14

CERTIFICATE OF SERVICE ..........................................................................14




Appellee’s Response to Appellants’ Brief        iv
                                     INDEX OF AUTHORITIES

                                                  CASES

Fleming Mfg. Co. V. Capitol Brock, Inc., 734 S.W.2d 405, 409
(Tex. App.--Austin 1987, writ ref’d n.r.e ............................................................ 8

Holt Atherton Indus., Inc. v. Heine, 835 S.W.2d 80, 84, 35
Tex. Sup. Ct. J. 881 (Tex. 1992) ...................................................................... 7

Morgan v. Compugraphic Corp., 675 S.W.2d 729, 732 (Tex. 1984) ................... 6, 8, 10, 11

Norman Commc’ns v. Tex. Eastman Co., 955 S.W.2d 269 270 (Tex. 1997) ........................ 5

Southwest Battery Corp. v. Owen, 131 Tex. 423, 115 S.W.2d 1097 (Tex. 1938) ................. 7

Stone v. Talbert Operations, LLC, No. 04-14-00008-CV,
2014 Tex. App. LEXIS 13870, at *1-2.
(Tex. App.—San Antonio, Dec. 31, 2014, no pet.). ............................................... 6

Tex. Commerce Bank, N.A. v. New, 3 S.W.3d 515, 516-517 (Tex. 1999) ....................... 6, 7

Whitaker v. Rose, 218 S.W.3d 216, 220
(Tex. App. –Houston [14th Dist.] 2007, no pet.) ........................................... 7, 8, 11


                                      STATUTES AND RULES

TEX. CIV. PRAC. & REM. CODE ANN. § 38.001 ...................................................... 10

TEX. R. CIV. P. 243 ......................................................................................11

TEX R. APP. P. 30 .......................................................................................... 5




Appellee’s Response to Appellants’ Brief              v
                               STATEMENT OF THE CASE

Nature of the Case:          This is a restricted appeal in which appellants, Duong Nhu Ha
                             and D&H Restaurant Equipment appeal a default judgment that
                             was granted by the 201st Judicial District Court of Travis
                             County, Texas.

Course of
Proceedings:                 Hunan Ranch Corporation sued Ha Duong Nhu and D&H
                             Restaurant Equipment for breach of contract. CR 1-3. On June
                             30, 2014, Judge Suzanne Covington conducted a bench trial on
                             liability and damages. Judge Covington granted the default
                             judgment against Ha Duong Nhu and D&H Equipment. CR 9-
                             11.

Trial Court:                 201st Judicial District Court of Travis County, Texas.

                          ORAL ARGUMENT UNNECESSARY

       The dispositive issues in this case are unremarkable and controlled by well settled

law. The briefs and the record in this case adequately present the facts and legal arguments

and, because of the foregoing, oral argument will not aid the Court in its decision on this

case. However, if the Court determines oral argument to be appropriate, Appellee will

appear and participate.

                                   ISSUES PRESENTED

   Reply to Issue 1: Appellants have not satisfied the preliminary requirements for a
                     restricted appeal.

   Reply to Issue 2: There is no error on the face of the record as Hunan Ranch
                     provided sufficient evidence to support the default judgment
                     and there is no requirement of a court reporter’s record.




Appellee’s Response to Appellants’ Brief      1
    Reply to Issue 3: There is no error on the face of the record as Hunan Ranch
                      provided sufficient evidence, including an affidavit from Hunan
                      Ranch owner, to support its damages.

    Reply to Issue 4: There is no error on the face of the record as the certified
                      record, including pleadings and evidence, provided a causal
                      nexus between Hunan Ranch’s claims and its damages.

    Reply to Issue 5: Hunan Ranch proved its damages and therefore is entitled to
                      the awarded attorney’s fees.

                                      STATEMENT OF FACTS

        First and foremost, Appellee disagrees with some of the statements included in

Appellant’s “Statement of Facts.” Appellant includes “facts” which are nowhere in the

certified record. Although, Appellants cite to several portions of the record in connection

with its presentation of facts, these cited portions do not actually support Appellants’

statements. These unsupported “facts” are pointed out and discussed below.

        In November of 2013, parties 1 entered into an agreement whereby Defendants

would manufacture and install a commercial wok at Appellee’s restaurant. (Certified

Record “CR” 2 and 17). The wok that was to be provided by Appellants was to replace the

existing wok at Appellee’s restaurant. (CR 2 and 17). All parties were aware that the wok

was critical to the operation of Appellee’s restaurant. (CR 2, 17-18). Parties agreed that the

new wok would be completed and installed no later than December 26, 2013. (CR 2, 18).

        Appellee followed-up with Appellants on or about December 19, 2013, to confirm

that the new wok would be ready for installation by December 26, 2013. (CR 18).
1
 The terms “parties” is used to collectively refer to Hunan Ranch Corporation, Ha Duong Nhu and D&H Restaurant
Equipment.


Appellee’s Response to Appellants’ Brief              2
However, during this conversation, Appellee was informed that there was a delay and the

new wok would not be ready until January 8, 2014. (CR-18). Appellants stated that the

parties agreed to delay delivery so that the installation of the new wok range would coincide

with some anticipated renovations at the restaurant, however, Appellants’ cite to the

certified record includes no such facts. (Appellants’ Brief pg. 3). On or about January 4,

2014, Appellee spoke with Appellants wherein Appellants confirmed that the new wok

would be ready for installation on January 8, 2014. (CR 18).

       In order to perform renovations on Appellee’s restaurant, including installation of

the new wok, Appellee closed its restaurant on January 6, 2014, with the intention of

reopening on January 9, 2014. (CR 18). Again, in Appellants’ Brief they disingenuously

include facts that are not in the record, and state that “Mr. Chen asked third-party

contractors to remove the old wok range in order to repair a wall; these contractors never

reinstalled the old wok range after the renovations were completed.” (Appellants’ Brief pg.

4). January 8, 2014, came and went with no wok delivered by Appellants. (CR 18).

Appellee contacted Appellants following the non-delivery and was told that the wok would

be ready on January 11, 2014. (CR 18). On January 11, 2014, Appellants again failed to

deliver the new wok and did not answer Appellee’s calls concerning the non-delivery of the

wok. (CR 18).

       Appellants finally contacted Appellee on January 14, 2014, and reported that the

new wok was still not ready. (CR 18). Due to the non-delivery of the new wok, Appellee



Appellee’s Response to Appellants’ Brief     3
was forced to have Appellants install the old wok. (CR 18). On January 16, 2014,

Appellants installed the old wok and Appellee was able to open for dinner on January 17,

2014. (CR 18).

       On or about February 18, 2014, Appellee corresponded with Appellants and

requested that the new wok be delivered by February 20, 2014. (CR 18). Furthermore,

Appellee pointed out to Appellants that the failure to deliver and install the new wok caused

the Appellee thousands of dollars in damages. (CR 18). Appellants finally delivered the new

wok on March 28, 2014, more than 90 days after the expected delivery date. (CR 18). Here

again, in Appellants’ Brief they include the “facts” that Mr. Ha drove to Austin to install the

old commercial wok while the new one was being refurbished and that Mr. Ha worked

overnight to install the new wok. (Appellants’ Brief pg.4). Again, Appellants cite to the

record in an attempt to mislead the Court, but these “facts” are nowhere in the record.

       Appellee sued Appellants for breach of contract. (CR 1-3). Appellants were served

with citation and Plaintiff’s Original Petition on March 29, 2014. (CR 5-8). In Appellants’

Brief, they again insert unsupported facts concerning service of process and communications

surrounding same. (Appellants’ Brief pgs. 4-5). Appellants did not file an answer and on

June 30, 2014, a bench trial was held on liability and damages and a default judgment was

granted. (CR 9-11). The final judgment granted Appellee damages in the total amount of

$38,663.81, plus interest, as well as attorney’s fees in the amount of $6,693.75. (CR 9-10).




Appellee’s Response to Appellants’ Brief      4
                           SUMMARY OF THE ARGUMENT

       The trial court correctly issued a default judgment against Appellants. In order to

prevail on a restricted appeal, Appellants must be able to show that error is apparent on the

fact of the record. Appellants argue that there is lack of evidence to support the default

judgment, because of lack of exhibits and a court reports record. However, there is

sufficient evidence to support the default judgment in the pleadings, including the affidavit

of John Chen. Although Appellants cite to the affidavit of John Chen for support of their

“facts” on at least twelve (12) occasions throughout their Appellants’ Brief, they fail to

acknowledge that the affidavit is in fact sufficient evidence to support the no-answer default

judgment found by the trial court.

       Appellee filed a lawsuit for breach of contract and damages. After Appellants were

served and failed to file an answer, Appellee obtained a no-answer default judgment. The

judgment was based upon the pleadings and evidence, which are included in the certified

record. Accordingly, the trial court correctly found on liability and damages against

Appellants and properly granted the default judgment.

                                       ARGUMENT

Reply to Issue 1: Appellants have not satisfied the preliminary requirements
                  for a restricted appeal.

       In order to prevail on their restricted appeal, Appellants are required to show the

following: (1) they filed a notice of appeal within six months after the judgment was signed;

(2) they were a party to the underlying lawsuit; (3) they did not participate in the hearing


Appellee’s Response to Appellants’ Brief      5
that resulted in the judgment complained or and did not timely file any post judgment

motions or requests for findings of fact and conclusions of law; and (4) the error about

which Appellants complain is apparent from the face of the record. Tex R. App. P. 30;

Norman Commc’ns v. Tex. Eastman Co., 955 S.W.2d 269 270 (Tex. 1997).

       Appellee agrees with Appellants that they have established the first three elements.

However, Appellee disagrees with Appellants that there is error apparent from the face of

the record. The error must appear on the face of the record. Id. As discussed in greater

detail below, there is sufficient evidence in the record to support a default judgment on

liability and damages, and therefore, the trial court was correct in issuing the final judgment.

Reply to Issue 2: There is no error on the face of the record as Hunan Ranch
                  provided sufficient evidence to support the default
                  judgment and there is no requirement of a court reporter’s
                  record.

       Hunan Ranch presented evidence to support liability and damages, through the

affidavit of Hunan Ranch owner John Chen. Appellants incorrectly states that Hunan Ranch

failed to present evidence to support the calculations of its unliquidated damages, because

certain exhibits were not entered into the record. What Appellants fail to address, is that the

affidavit evidence provides all the necessary evidence, with or without the exhibits.

Appellants are aware that the affidavit is included in the record, as they cite to it on

numerous occasions throughout their brief.

       In our case, which is a no-answer default judgment, judgment can be entered on the

pleadings alone, and all facts properly plead are deemed admitted. Morgan v. Compugraphic


Appellee’s Response to Appellants’ Brief       6
Corp., 675 S.W.2d 729, 732 (Tex. 1984). Defendant’s liability for all pleaded causes of

action is conclusively established and all allegations of fact in the petition, except the amount

of unliquidated damages, are deemed admitted. Id at 731-32. In the case of a no-answer

default judgment, a court may award damages based on affidavits. Tex. Commerce Bank, N.A.

v. New, 3 S.W.3d 515, 516-517 (Tex. 1999).

       In the present case, Appellee establishes allegations of fact in its Original Petition,

and subsequently establishes unliquidated damages in the Affidavit of John Chen. (CR 1-3,

17-19). Appellants never claim that the original petition or affidavit of John Chen is invalid

or not part of the record, they only state that the exhibits to the affidavit were not in the

record. The pleadings and the affidavit of John Chen include sufficient facts and testimony

on liability and damages, and therefore there is evidence in the record to support the trial

court’s judgment.

       Appellant also erroneously argues, that there is error apparent on the face of the

record because no reporter’s record was taken of the default judgment proceedings. In

support of their position, Appellants rely on Stone v. Talbert Operations, LLC, in which the

court held “error [was] apparent on the face of the record” because “no reporter’s record

was taken of the trial court’s evidentiary hearing resulting in the no-answer default

judgment.” No. 04-14-00008-CV, 2014 Tex. App. LEXIS 13870, at *1-2. (Tex. App.—

San Antonio, Dec. 31, 2014, no pet.). In Appellants’ Brief, they disingenuously represent to

the court that the Stone case has “similar facts” to our case, which is not true. Specifically,



Appellee’s Response to Appellants’ Brief       7
unlike our case -- in which there is an affidavit, the Stone case had only the petition and no

affidavits.

        Our case is distinguishable from Stone in that in our case an affidavit was entered into

evidence and is in the certified record. (CR 17-19). In Whitaker v. Rose, Appellees provided

the trial court with affidavits in support of their damages. 218 S.W.3d 216, 220 (Tex App.

– Houston [14th Dist.] 2007, no pet). The Court in Whitaker found that the lack of a

reporter’s record in an appeal from a no-answer default judgment does not constitute error

on the face of the record. Id. Similarly, in our case, John Chen provided an affidavit which

included sworn testimony on the breach of contract and damages. Therefore, no reporter’s

record of the default hearing was required as argued by Appellants.

Reply to Issue 3: There is no error on the face of the record as Hunan Ranch
                  provided sufficient evidence, including an affidavit from
                  Hunan Ranch owner, to support its damages.

        Through the affidavit of John Chen, Hunan Ranch provided sufficient evidence of

damages. Recovery of lost profits does not require that the loss be susceptible to exact

calculations. Holt Atherton Indus., Inc. v. Heine, 835 S.W.2d 80, 84, 35 Tex. Sup. Ct. J. 881

(Tex. 1992). The amount of loss must be shown with reasonable certainty by competent

evidence. Southwest Battery Corp. v. Owen, 131 Tex. 423, 115 S.W.2d 1097 (Tex. 1938).

Unliquidated damages can be proved up through an evidentiary hearing or with affidavits.

Texas Commerce Bank, Nat’l Ass’n, 3 S.W.3d at 515.




Appellee’s Response to Appellants’ Brief       8
       In our case, we have an affidavit from one of Appellee’s owners and directors. (CR

17-19) In this affidavit, he clearly establishes the timeline of Appellants’ breach and the effect

of Appellants’ breach. Specifically, through Appellee’s Original Petition and the affidavit of

John Chen, Appellee clearly establish that Appellants’ breach caused Appellee’s restaurant to

be closed for 8.5 days. (CR 1-3 and 17-19). Furthermore, competent evidence is provided

by John Chen, that the damages total $38,663.81. (CR 19). This was calculated on a per day

basis and is not excessive. (CR 19). Furthermore, the $670.00 in voids and credits due to the

faulty old wok is also competent evidence, established by the testimony of the owner of

Hunan Ranch. (CR 19).

Reply to Issue 4: There is no error on the face of the record as the certified
                  record, including pleadings and evidence, provided a causal
                  nexus between Hunan Ranch’s claims and its damages.

       Again, in Appellants arguments concerning the causal nexus, they continue to

intentionally confuse the Court by citing to the record, wherein the information cited does

not exist. We will point this out during the course of Appellee’s argument.

       In a no-answer default judgment, all facts properly plead are deemed admitted.

Morgan, 675 S.W.2d at 732; Whitaker, 218 S.W.3d at 220. If the facts set out in the petition

allege a cause of action, a default judgment conclusively establishes the defendant’s liability.

Morgan, 675 S.W.2d at 731. In Fleming Mfg. Co. V. Capitol Brock, Inc., the court stated, “We

cannot on one hand articulate the rule that a party admits all factual allegations concerning

liability when he fails to answer, and then allow such a party to nonetheless contest its



Appellee’s Response to Appellants’ Brief       9
liability on remand by arguing that the liability and damages issues are inextricably

intertwined.” 734 S.W.2d 405, 409 (Tex. App.--Austin 1987, writ ref’d n.r.e.). Appellee

properly plead in its Original Petition that there was an agreement between Appellee and

Appellants whereby Appellants would deliver and install a commercial wok at Plaintiff’s

restaurant. (CR 2). Appellee further plead that the wok was to replace the existing wok and

all parties knew that the wok was critical to the operation of Plaintiff’s restaurant. (CR 2).

Further, in its Original Petition, Appellee stated that the parties agreed the wok would be

completed and installed no later than December 26, 2013, however, Appellants failed to

timely manufacture and install the wok. (CR 2). Appellee sued Appellants for breach of

contract based upon the failure to timely manufacture and install the wok. (CR 2). There is

clearly a causal nexus between the breach of contract and Appellee’s damages.

       Furthermore, in the affidavit of John Chen, Appellee reiterates the facts plead in

Appellee’s Original Petition, as well as additional facts and damages associated with

Appellants breach. John Chen, one of the owners and directors of Hunan Ranch, clearly

establishes that there was an agreement for Appellees to manufacture and install a new

commercial wok at Hunan Ranch. (CR 17). The new wok was to replace the existing wok at

Hunan Ranch, and the installation was to occur no later than December 26, 2013. (CR 17-

18). Appellants did not have the new wok ready for the December 26, 2013 deadline, but

represented on at least two occasions, that the new wok would be ready on January 8, 2014.

(CR 18). John Chen further explained in his affidavit that the installation of the new wok



Appellee’s Response to Appellants’ Brief     10
was to coincide with the renovations at Hunan Ranch. Id. Appellants did not show up to

install the new wok on January 8, 2014. Id. Appellee contacted Appellants following

Appellants failure to deliver and install the wok and were told the new wok would be ready

on January 11, 2014. Id. However, on January 11, 2014, Appellants did not deliver the new

wok and did not answer phone calls from Appellee. Id.

       Appellee finally delivered and installed the old wok on January 16, 2014 and

Appellee was able to open its restaurant for dinner on January 17, 2014. (CR 18). In their

brief, Appellants state that the old wok range was not removed because of any defects,

which is stated nowhere in the certified record. (Appellants’ brief pg. 24). Further with no

support, Appellants state that it was due to third-party contractors of Appellees that the old

wok was not installed. Id. Appellants, with through not support in the certified record,

though they misleadingly cite to the certified record, attempt to place the blame one a third

party. However, through the affidavit of John Chen, which is actually part of the certified

record, Appellee very clearly stated that the delay in opening the restaurant was caused by

Appellants failure to deliver and install the new wok. (CR 18). Specifically, John Chen

testifies, “Due to Defendants’ failure to deliver and install the new wok, there was a delay of

8.5 (January 9, 2014 through dinner on January 17, 2014) between the expected date of

installation of the new wok and the re-installation of the old wok.” (CR 18-19). There is

clearly no doubt as to the cause of the breach and damages. Appellee further properly pleads




Appellee’s Response to Appellants’ Brief      11
that due to the delay in the delivery of the wok, Appellee suffered damages in the amount of

$37,993.81. (CR 19).

       Appellants correctly state that a plaintiff must prove two causal nexuses: (1) between

the defendant’s conduct and the event sued upon and (2) between the event sued upon and

the plaintiff’s injury. Morgan, 675 S.W.2d at 731. As discussed above, Appellee has

provided proof of both of these nexuses. The facts plead in both the affidavit and Original

Petition are more than enough to establish both the causal nexuses. The facts plead by

Appellee have been properly plead and therefore admitted.

Reply to Issue 5: Hunan Ranch proved its damages and therefore is
                  entitled to the awarded attorney’s fees.

       Hunan Ranch has proved there was a breach of contract by Appellants and damages

stemming from same. Therefore, as plead in Appellee’s Original Petition and granted by the

court, Appellee’s are entitled to attorney’s fees. (CR 1-3, 9-11). Under TEX. CIV. PRAC. &

REM. CODE ANN. § 38.001, a person may recover reasonable attorney’s fees from an

individual or corporation, in addition to the amount of a valid claim and costs, if the claim is

for: (8) an oral or written contract. Appellee has alleged and proved a breach of contract in

its Original Petition, as well as through the affidavit of John Chen. (CR 1-3 and 17-19). In a

no-answer default judgment, all facts properly plead are deemed admitted. Morgan, 675
S.W.2d at 732; Whitaker, 218 S.W.3d at 220. Therefore, Appellee has plead and proved its

claim for breach of contract.




Appellee’s Response to Appellants’ Brief      12
       Additionally, Appellee has proven a causal nexus between the breach of contract and

the Appellee’s injuries. Specifically, Appellee has stated in both its Original Petition and

affidavit of John Chen, that there was an agreement that was breached. (CR 1-3 and 17-19).

Additionally, Appellee established that due to Appellants’ breach and failure to timely

deliver the new wok, Appellee suffered damages. Appellee provided evidence to support its

claim for unliquidated damages. An affidavit does satisfy the requirements of TEX. R. CIV. P.

243.

       Since Appellee was able to prove a breach of contract and damages associated with

the breach of contract, Appellee is entitled to the awarded attorney’s fees.

                                           PRAYER

       Because Hunan Ranch Corporation properly filed its Original Petition and provided

sufficient evidence of liability and damages, which is supported by the certified record.

Appellants failed to meet their burden for a restricted appeal by failing to prove there was

error on the face of the record. Accordingly, Appellee asks this Court to affirm the trial

court’s judgment. Furthermore, Appellee asks that attorney’s fees be awarded for the appeal

in the amount of $15,000.00 as awarded in the Final Judgment.


                                      Respectfully Submitted,

                                           HAJJAR PETERS, LLP
                                           3144 Bee Caves Road
                                           Austin, Texas 78746
                                           Telephone: (512) 637-4956
                                           Facsimile: (512) 637-4958

Appellee’s Response to Appellants’ Brief      13
                                             By: /s/Teresa C. Baker________________
                                                 Doran D. Peters
                                                 State Bar No. 24027615
                                                 Teresa C. Baker
                                                 State Bar No. 24053131
                                                 Service@legalstrategy.com
                                                 ATTORNEYS FOR APPELLEE


                            CERTIFICATE OF COMPLIANCE

      I certify that the foregoing documents contains approximately 4,081 words, in
compliance with TEX. R. APP. P. 9.4(i).

                                                   /s/Teresa C. Baker_________________
                                                   Teresa C. Baker

                               CERTIFICATE OF SERVICE

        I certify by my signature that a true and correct copy of this pleading has been served
via the method indicated below, pursuant to the Texas Rules of Civil Procedure 21 and 21a,
to the person(s) noted below on this the 30th day of March, 2015:

Janice L. Ta
Michelle Arishita
Frank C. Brame
VINSON & ELKINS LLP
2801 Via Fortuna, Suite 100
Austin, Texas 78746
jta@velaw.com
marishita@velaw.com
fbrame@velaw.com

                                                   /s/Teresa C. Baker_________________
                                                   Teresa C. Baker




Appellee’s Response to Appellants’ Brief      14